  

 

MODIFIED PURCHASE RIGHTS

AND COMPLETION AGREEMENT

 

THIS MODIFIED PURCHASE RIGHTS AND COMPLETION AGREEMENT, dated as of October
15,2012 (the ''AGREEMENT"), is made by and among members of the boards of
Prospect Silica Enterprises, Inc. ("PSEI'') a duly organized Oregon corporation
and Q Lotus Holdings, Inc. ("QLTS''), a fully incorporated Nevada based
corporation with offices headquartered at 520 N. Kingsbury Street Suite 1810,
Chicago, IL 60654.

 

WHEREAS, PSEI is the former owner and transferor of all rights associated with
the represented and attached mining rights (See Exhibit "A") associated with
PSEI that were originally transferred to QLTS in a legal and lawful manner on
April23, 2010 with all rights and privileges afforded QLTS, the transferee and
new owner of said rights.

 

WHEREAS, PSEI and QLTS have entered into this modified agreement for such
purposes as to complete the sale and purchase of the above-referenced matter and
rights contained herein, in order for QLTS to have reconfirmed the unfettered
rights of ownership and the rights of commercial exploitation with regard to
those rights. This Modified Purchase Rights and Completion Agreement is set
forth and designed to complete the transfer and modified terms and conditions of
such sale with finality, once and for all, for all Parties with privity to this
contract.

 

WHEREAS, the Parties have agreed to incorporate the following additional terms
and conditions to their previously executed Deed of Sale and Transfer in order
to provide for certain rights and obligations of the Parties, hereto, prior to
and following the closing of this Modified Purchase Rights and Completion
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual and independent
covenants hereinafter set forth and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. THE MODIFIED PURCHASE RIGHTS. PSEI and QLTS agree that QLTS is now and shall
forever remain the true and lawful owner of the mining rights referred to
herein, except for in the instance of breach or, until such time that the rights
are transferred or sold to another. However, for purposes of this agreement, the
terms and conditions of this Modified Purchase Rights Agreement shall supersede
and be determined valid once executed by the authorized representatives of the
Parties. All new or different terms and conditions shall be incorporated by
reference into the new Agreement. Therefore, and accordingly, the following
terms and conditions shall be incorporated into this Modified Purchase Rights
and Completion Agreement:

 

A.Upon execution of this Agreement, PSEI agrees to provide all historical and
current assays, studies, analyses, valuations, certification, tests, results,
appraisals and any other pertinent data related to the claims.

 



1

 



 

B.QLTS agrees to pay PSEI Five Million Dollars, ($5,000,000.00 USD) by March 31,
2013. This five million dollar payment is not exclusive of the 1/3 share of
profits that PSEI is entitled to under the terms and conditions of this
Agreement. The payment referred to herein is contingent upon QLTS and its
successful placement of (Phase II) or the Collateralized Note.

 

C.PSEI shall be entitled to one-third (1/3) of all profits generated by any and
all operations resulting from the listed assets referred to in Exhibit "A" (See
attached - Exhibit "A”). In no uncertain terms, QLTS will provide for no less
than Seven Hundred Million ($700,000,000.00 USD) in profit sharing as it is
received over time from all operations in connection to the transferred silica
claims. This provision is not intended to limit profit sharing to PSEI in
connection with the attached silica claims.

 

D.The Collateralized Note is being processed by QLTS and is being capitalized by
an independent financier and investor. The Collateralized Notes will be held by
a bank, or by the investor Independently, as Trustee for the Collateralized
Notes.

 

E.Although the Asset Backed Notes have been prepared and readied for placement,
QLTS will have until March 31, 2013 (approximately six months) in order to
secure such a placement with an investor in order to satisfy the
above-referenced financial commitment to PSEI.

 

F.If, for any reason, QLTS should be unsuccessful in placing the Asset Backed
Notes with an investor within the specified 6-month period as expected, then
QLTS voluntarily agrees, in good faith, to return the assets to PSEI within
thirty days (30) thereafter, unless there is a written agreement to the contrary
signed by the Parties indicating otherwise. If the Assets listed are returned,
they shall be returned back to PSEI free of any liens and/or encumbrances.

 

G.PSEI agrees to fully cooperate and refrain from interfering with any future
banking, or investor-related business. PSEI agrees to provide any assistance,
information or updated materials requested by a prospective financier at the
request of QLTS.

 

H.A preliminary pro-forma and timeline will be created in order to meet certain
benchmarks and goals with respect to operations, profits and distribution for
the future plan of the investment.

 

I.QLTS agrees to utilize its best efforts in maximizing optimal efficiency of
the funds received from all trading and/or mining activities of the subject
silica claims listed in Exhibit "A".

 

 

2

 

  

 

2. CLOSING OF PURCHASE. The Purchase Price (as defined below) for the mining
rights listed in Exhibit "A" shall be considered closed at the end of March 31,
2013, or sooner, based on the satisfaction of the terms and conditions reflected
above.

 

3. THE MOWFIED PURCHASE PRICE. The aggregate purchase price with respect to any
and all of the above-referenced terms and conditions shall be applied to the
modified and final purchase price of PSEI and its assets by the above-referenced
Closing of Purchase date in Paragraph 2.

 

4. NOTICE OF EXERCISE OF PURCHASE RIGHTS. It is hereby acknowledged that QLTS
has provided the requisite or required notice of its rights to exercise purchase
rights from PSEI under this agreement some time ago under the initial transfer
of rights first dated April 23, 2010. Therefore, any such requirement of notice
shall be deemed accomplished or hereby waived for purposes of this Agreement.

 

5. NATURE OF SECURITIES. To the extent that either Party is entitled to purchase
shares from the other pursuant to the Purchase Rights, it is hereby promised
that each Party shall deal with the other in good faith and shall deal fairly
with respect to all facts, information and materials exchanged. To the extent
that either party is entitled to purchase any other equity securities as a
result of this Modified Purchase Rights Agreement, then the parties shall
negotiate in good faith with regard to the nature of the securities and/or the
restrictions on or privileges therein, such that the purposes of this Agreement
are not affected adversely.

 

6. REPRESENTATION AND WARRANTIES. PSEI hereby represents and warrants to QLTS as
follows:

 

6.1 ORGANIZATIQN: PSEI is a corporation duly organized, validly existing and in
good standing under the laws of the state of Oregon, and is qualified to do
business and is in good standing as a foreign corporation in every other
jurisdiction where the failure to so qualify would have a Party adverse effect
on PSEI.

 

6.2 AUTHORITY TO DO BUSINESS: PSEI bas had all requisite power and authority to
own, lease or operate the Assets and to carry on the business as now conducted.

 

6.3 AUTHORITY; ENFORCEABILITY:

 

(i) PSEI has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement and to carry out the transactions
contemplated hereby.

 

(ii) All corporate acts and other proceedings required to be taken by PSEI to
authorize the execution, delivery and performance by PSEI of this Agreement have
been duly and properly taken.

 



3

 

 

 

(iii) This Agreement has been duly executed and delivered by PSEI and
constitutes the legal, valid and binding obligation of PSEI, enforceable against
PSEI in accordance with its terms.

 

(iv) The execution, delivery and performance by PSEI of this Agreement does not
and will not conflict with, or result in any violation of or default under any
provision of the Articles of Incorporation or By-laws of PSEI or any law,
ordinance, rule, regulation, judgment, order, decree, agreement, instrument or
license applicable to PSEI or to the Assets.

 

6.4 LITIGATION, SUITS OR CLAIMS: Except as disclosed in the PSEI Disclosure
Schedule, (a) there are no actions, suits or proceedings pending or, to PSEI’s
knowledge, threatened in writing against PSEI which if decided unfavorably to
PSEI could have a material adverse effect on any of the Assets and (b) to PSEI’s
knowledge, no written notice from any governmental authority or person has been
received by PSEI claiming any violation or repudiation of any violation of any
law, rule, regulation, ordinance, order, decision or decree of any governmental
authority (including, without limitation, any such law, rule, regulation,
ordinance, order, decision or decree concerning the conservation of natural
resources) relating to the Assets.

 

6.7 NO BREACH: To PSEI's knowledge, except as otherwise disclosed in this
Agreement, PSEI is not party to, or subject to, or bound by any provision of any
judgment, order, writ, injunction or decree of any court, or governmental body,
or any statute, rule or regulation applicable to PSEI which prohibits or would
be violated by, or which allows for the termination or modification of this
Agreement due to PSEI entering into, executing, delivering or consummating same.

 

6.8 ENVIRONMENTAL CONDITION OF ASSETS: To PSEI's knowledge, all material
environmental problems affecting the Assets are referred to in documents which
have been, or prior to Closing, will be provided or made available to QLTS, or
are otherwise referred to in the PSEI Disclosure Schedule or described in
Schedule 6.8 (''Environmental Disclosure Schedule").

 

7.0 REPRESENTATIONS AND WARRANTIES OF QLTS: QLTS hereby represents and warrants
to PSEI as follows:

 

7.1 ORGANIZATION:

 

(i) Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the state of Nevada, and is qualified to do business and is in
good standing as a foreign corporation in every other jurisdiction where the
failure to so qualify would have a Party adverse effect on QLTS.

 

(ii) QLTS has all requisite power and authority to own, lease or operate these
properties, assets and to carry on its business as now conducted. QLTS is
authorized to do business in all states.

 



4

 

 

 

(iii) Prior to the date of this Agreement, QLTS has delivered to PSEI true,
correct and complete copies of QLTS's Certificate of Incorporation and Bylaws,
as currently in effect

 

(iv) The respective headquarters and principal offices of QLTS are located in
the State of Illinois as noted above.

 

7.2 AUTHORITY; ENFORCEABILITY:

 

(i) Buyer has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement and to carry out the transactions
contemplated hereby.

 

(ii) All corporate acts and other proceedings required by QLTS to authorize the
execution, delivery and performance by of this Agreement have been duly and
properly taken.

 

(iii) This Agreement has been duly executed and delivered by QLTS and
constitutes the legal, valid and binding obligation of QLTS, enforceable against
QLTS in accordance with its terms.

 

(iv) The execution, delivery and performance of this Agreement by QLTS does not
and will not conflict with, or result in any violation of or default under any
provision of the Certificate of Incorporation or Bylaws of QLTS, or any law,
ordinance, rule, regulation, judgment, order, decree, agreement, ins1rument or
license applicable to QLTS or to its properties or assets.

 

 

7.3 CONSENTS: Other than the approval of the QLTS board of directors, approval
by QLTS's principal lenders and satisfaction of the covenants and conditions of
this Agreement, no consent, approval, authorization, notice, filing,
registration or qualification is required to be obtained or effected by QLTS for
the execution, delivery or performance by QLTS of this Agreement.

 

7.4 LITIGATION. SUITS OR CLAIMS: To QLTS's knowledge and except as reflected in
QLTS's SEC Filings, there are no actions, suits or proceedings pending or
threatened in writing against QLTS which if decided unfavorably to QLTS could
have a Party adverse effect on QLTS.

 

7.5 NO BREACH: To QLTS's knowledge, QLTS is not party to, or subject to, or
bound by any provision of any judgment, order, writ, injunction or decree of any
court, or governmental body, or any statute, rule or regulation applicable to
QLTS which prohibits or would be violated by, or which allows for the
termination or modification of this Agreement due to QLTS entering into,
executing, delivering or consummating same.

 

 

 

5

 

 

 

7.6 COMPLIANCE WITH LAWS AND AGREEMENTS: To QLTS's knowledge, QLTS is in
substantial compliance with all permits, contracts and agreements relating to
its properties, assets and business and in substantial compliance with all laws,
rules and regulations of federal, state or local entities which have
jurisdiction over QLTS or its properties, assets or business such that any
failure of compliance will not have a Party adverse effect on QLTS.

 

7.7 INVESTIGATIONS OF ASSETS: In accordance with the provisions of this
Agreement, QLTS has made, or will make or arrange for others to make such
inspection of the Assets as it deems appropriate any time up until the date of
performance or closing.

 

7.8 SEC FILINGS:

 

(a) QLTS has filed with the Securities and Exchange Commission ("SEC"), and has
heretofore made available to the public and PSEI true and complete copies of,
each form, registration statement, report, schedule, proxy or information
statement and other document (including, without limitation, exhibits and
amendments thereto), including, without limitation, its Annual Reports to
stockholders incorporated by reference in certain of such reports, required to
be filed under the Securities Exchange Act of 1934 (the "Exchange Act") or the
Securities Act (collectively, the "SEC Filings'').

 

(b) As of its respective filing date (or, if any SEC Filing was amended, as of
the date such amendment was filed), each SEC Filing, including, without
limitation, any financial statements or schedules included therein, complied as
to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act.

 

(c) As of its filing date (or, if any SEC Filing was amended, as of the date
such amendment was filed), each SEC Filing filed pursuant to the Exchange Act
did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

 

(d) Each such registration statement, as amended or supplemented, if applicable,
tiled by QLTS pursuant to the Securities Act and constituting an SEC Filing did
not, as of the date such statement or amendment became effective, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

7.12 FINANCIAL STATEMENTS: The audited consolidated financial statements and
unaudited consolidated interim financial statements of QLTS included in the SEC
filings fairly present, in conformity with generally accepted accounting
practices applied on a consistent basis (except as may be indicated in the notes
thereto), the consolidated financial position of QLTS and its subsidiaries as of
the dates thereof and their consolidated results of operations and cash flows
for the periods then ended (subject to normal year-end adjustments and the
absence of financial footnotes in the case of any unaudited interim financial
statements).

 

8.0 INDEMNIFICATION:

 

(i) (a) Except as otherwise set forth herein and except for Assumed Liabilities
of QLTS, PSEI shall indemnify and hold harmless QLTS, and its successors and
assigns, against, and in respect of, any and all damages, claims, losses,
liabilities and expenses, including, without limitation, reasonable legal,
accounting and other expenses, which may arise out of: (i) any breach or
violation of the covenants contained in this Agreement by PSEI; (ii) any breach
of any of the representations and warranties made in this Agreement by PSEI;
(iii) liabilities expressly retained by PSEI in this Agreement; or (iv) any act
or omission by PSEI involving or relating to or any liability arising from the
Excluded Asset whether occurring before or after the Effective Date;



(ii) QLTS shall indemnify and hold harmless PSEI, its Affiliates, and its and
their successors and assigns, against, and in respect of, any and all damages,
claims, losses, liabilities and expenses, including, without limitation,
reasonable legal, accounting and other expenses, which may arise out of: (i) any
breach or violation of the covenants in this Agreement by QLTS; (ii) any breach
of any of the representations and warranties made in this Agreement by QLTS; or
(iii) Assumed Liabilities of QLTS, regardless of whether such assumed
liabilities are known or unknown;

 

9.0 THIRD PARTY CLAIMS:

 

(i) Except as otherwise set forth herein and except for Assumed Liabilities of
QLTS, PSEI shall indemnify and hold QLTS and its successors and assigns harmless
against any and all damages, claims, losses, liabilities and expenses,
including, without limitation, reasonable legal, accounting and other expenses,
arising out of any third party claim, legal suit or proceeding against QLTS,
which claim, legal suit or proceeding arises from the conduct of the business of
PSEI or the ownership of the properties owned or leased by PSEI prior to the
Closing Date.

 

(ii) QLTS shall indemnify and hold PSEI and its successors and assigns harmless
against any and all damages, claims, losses, liabilities and expenses,
including, without limitation, reasonable legal, accounting and other expenses,
arising out of any third party legal suit or proceeding against PSEI which legal
suit or proceeding arises out of Assumed Liabilities, or from the conduct of the
business of Buyer or the ownership of the properties owned or leased by QLTS
after the Closing Date.

 

10. WRITTEN NOTICES: Any notices required to be given hereunder shall be in
writing and transmitted by telex or telecopier, delivered by air courier, or
deposited in the mail, postage prepaid and certified, and addressed as follows
or as otherwise specified by PSEI and QLTS by notice hereunder:

 

 

 

7

6

 

 

 



    To PSEI: Mr. Ron Gibson, President   Prospect Silica Enterprises, Inc.   201
Forest Creek Road   Jacksonville, Oregon 97530     To QLTS:         520 N.
Kingsbury Street, Ste. 1810   Chicago, IL 60654   Chicago, il1inois 60654    
With a copy to:         Frank K. Wheaton, Esq. Attorneys & Counselors at Law  
201 Illinois Street, Ste. 1600   Indianapolis, Indiana 46204



 

 

Notices shall be effective upon receipt.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 



Q LOTUS HOLDINGS, INC.                 /s/ Gary Rosenberg   /s/ Jorge Gonzalez
Gary Rosenberg,   Jorge Gonzalez Chief Executive Officer   Chief Financial
Officer             AGREED AND ACCEPTED:                 /s/ Rod Gibson   /s/Ben
Erskine Rod Gibson, President   Ben Erskine, Vice President Prospect Silica
Enterprises, Inc.   Prospect Silica Enterprises, Inc.       /s/ Michael W
Marshall     Michael W. Marshall, Secretary/Treasurer     Prospect Silica
Enterprises, Inc.    



 



7

 